Citation Nr: 0320939	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  96-37 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a left wrist 
condition.

4.  Entitlement to service connection for a right wrist 
condition.

5.  Entitlement to service connection for a bilateral ankle 
condition.

6.  Entitlement to service connection for patellofemoral pain 
syndrome, right knee.

7.  Entitlement to service connection for a left knee 
condition.

8.  Entitlement to service connection for a psychiatric 
condition, to include post traumatic stress disorder (PTSD).

9.  Entitlement to service connection for a low back 
condition.

10.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from September 1989 until 
September 1995.  These matters come before the Board of 
Veterans' Appeals (BVA or Board) from a March 1996 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for a 
psychiatric condition, to include post traumatic stress 
disorder (PTSD), a low back condition and a skin condition 
are addressed in the REMAND, following the ORDER in this 
decision.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO, and 
VA's duties to notify and assist in development have been 
met.  

2.  The evidence of record does not objectively demonstrate 
the presence of headaches.

3.  The evidence of record fails to establish that the 
veteran has a hearing impairment for the purposes of VA law.  

4.  The evidence of record fails to show that a left wrist 
condition was causally related to service.

5.  The evidence of record does not demonstrate the presence 
of a right wrist condition.

6.  The evidence of record fails to show that a bilateral 
ankle condition was causally related to service.

7.  The evidence of record fails to show that a right knee 
condition was causally related to service.

8.  The evidence of record fails to show that a left knee 
condition was causally related to service.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 
3.102, 3.159, 3.303 (2002).

2.  The veteran's claim of service connection for bilateral 
hearing loss must be denied by operation of law. 38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2002).

3.  A left wrist condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 
C.F.R. § 3.102, 3.159, 3.303 (2002).

4.  A right wrist condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 
C.F.R. § 3.102, 3.159, 3.303 (2002).

5.  A bilateral ankle condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.159, 3.303 (2002).

6.  A right knee condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 
C.F.R. § 3.102, 3.159, 3.303 (2002).

7.  A left knee condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 
C.F.R. § 3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002) was enacted on November 9, 2000.  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claims and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claims.  The Board further finds that development of the 
issues on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statement of the case apprised the veteran of the reasons and 
bases for the VA decision, as well as the applicable law.  
Additionally, letters dated November 2001 and October 2002 
apprised the veteran of the information and evidence he 
needed to submit to substantiate his claims, as well as VA's 
development assistance.  In accordance with the requirements 
of the VCAA, the letters informed the veteran what evidence 
and information VA would be obtaining.  The letters explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The letters also told 
him exactly what evidence was needed to substantiate a claim 
for service connection and informed him what evidence VA had 
already obtained at that time.  The veteran was asked to 
identify all health care providers who had records pertinent 
to his claims and to complete releases for each such 
provider.  Based on the above, the Board finds that the 
requirements under the VCAA with respect to the duty to 
notify have been satisfied in this case and that no further 
notice is required.

Finally, with regard to VA's duty to notify, the Board notes 
that the VCAA notification letter sent to the appellant in 
2001 and 2002 essentially complied with the recent holding of 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
advised the appellant of the VCAA.  The RO's duty to notify, 
pursuant to 38 C.F.R. § 3.159(b), was not invalidated by the 
recent Federal Circuit decision.  Moreover, although the 
letter requested a response within 60 days, the appellant was 
also expressly notified that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The appellant's case was not decided 
before the one-year period expired, so adjudication of his 
claims can proceed.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as private 
clinical reports.  He was asked at his hearing if he had 
received VA treatment, he responded that he had not.  The RO 
obtained an appointment list from the VA facility in 
Gainesville, which showed his appointments for VA 
examinations, but no record of outpatient treatment.  Of 
record are VA examination reports.  Additionally, the 
veteran's statements in support of his claim are of record.  
Finally, a transcript of the veteran's March 2003 personal 
hearing before the undersigned is associated with the claims 
file.  

The Board further notes that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  

In the present case, it is noted that the claims file 
contains VA examinations in February 1996, covering mental, 
skin, joint, and hearing disorders.  There was no specific 
examination addressing the veteran's headache claim.  
However, as the claims file fails to establish a current 
disability, the criteria of 38 C.F.R. § 3.159(c)(4) have not 
been met, and further examination is required in order to 
comply with the VCAA.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.



Relevant law and regulations

Service connection-in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumption of soundness/ aggravation

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-2003.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Discussion

I.  Service connection, headaches.

Factual background

The veteran's enlistment examination in June 1989 was normal.  
He denied headaches on a report of medical history completed 
at that time.  In October 1990, the veteran was treated for a 
head laceration.  He was diagnosed with a vascular headache 
due to head trauma and was given Motrin.  There were no 
further complaints of headaches.  Service medical records 
show that the veteran struck his head on a door in July 1992.  
He felt light-headed but there was no complaint of headaches.  
Physical examinations in August 1994 and July 1995 were 
normal.  A July 1995 report of medical history noted frequent 
or severe headaches.  

Following service, the veteran received a VA examination in 
February 1996.  He presented with complaints of headaches, 
described as migraines.  He stated that such headaches 
occurred 4-5 times per week.  Upon neurologic evaluation, the 
veteran was alert and oriented times 3.  Cranial nerves II-
XII were grossly intact.  There was no objective diagnosis of 
headaches.  

The post-service evidence does not contain any private or VA 
clinical records pertaining to a headache disorder.  

In March 2003, the veteran offered testimony regarding his 
headaches at a personal hearing.  He stated that his 
headaches began in service, when he sustained a head 
laceration.  He reported that he bumped his head on 2 
separate occasions during service.  He stated that he had not 
sought treatment for that condition and that he had no 
diagnosis of headaches.  

Also giving testimony was the veteran's father, who attested 
to that fact that the veteran had mentioned his headache 
condition to him. 

Analysis

As noted earlier, in order to be entitled to service 
connection, the medical evidence must establish the existence 
of a present disability.  Here, a VA examination report dated 
February 1996 contained normal neurological findings.  
Further, no other medical evidence associated with the claims 
folder contradicts those findings.  Indeed, no diagnosis of 
headaches was rendered at any time following service.    
Thus, there is no evidence of a current disability, and the 
veteran's claim of service connection must be denied.  

The Board's conclusion that an award of service connection is 
not justified is supported by a decision of the United States 
Court of Appeals for Veterans Claims, which interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  

Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In summary, inasmuch as the veteran has no currently 
demonstrated headache disability, the preponderance of the 
evidence is against the veteran's claim, and service 
connection for such is not warranted.  See Rabideau and 
Chelte, both supra.   See also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  Accordingly, the veteran's claim of service 
connection for headaches fails.  The benefit sought on appeal 
is denied.  

II.  Service connection, bilateral hearing loss.

Factual background

At his enlistment examination in June 1989, the veteran's 
hearing was normal.  The service medical records do not 
reveal any complaints of, or treatment for, hearing loss or 
other ear problems.  Physical examinations performed in 
August 1994 and July 1995 were normal.  

Following service, the veteran received a VA audiological 
examination in February 1996.  His pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
15
5
10
5
LEFT
NA
10
15
20
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  
The examiner noted that the veteran's hearing was within 
normal limits bilaterally.  

Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

Regarding the first requirement, that of a current 
disability, the Board notes that 38 C.F.R. § 3.385 defines 
"impaired hearing" for the purposes of applying the laws 
administered by VA.  That Code section states that hearing 
loss will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (HZ) is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  

The evidence of record fails to establish that the criteria 
described above have been met, based on the objective 
evidence gleaned from the February 1996 VA examination.  
Thus, the veteran does not have impaired hearing for the 
purpose of VA law.  See 38 C.F.R. § 3.385.

In a case such as this one, where the law and not the 
evidence is dispositive, the claim of service connection for 
hearing loss must be denied because of the absence of legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

III.  Service connection, left wrist condition.

Factual background

At his enlistment examination in June 1989, the veteran had 
no musculoskeletal abnormalities.  A report of medical 
history noted that he had fractured his left wrist at age 10.  
During service, the veteran made no complaints regarding his 
left wrist.  Physical examinations performed in August 1994 
and July 1995 were normal.  A report of medical history dated 
July 1995 noted complaints of excessive popping in the 
wrists, without pain or limitation of motion.  

Subsequent to service, the veteran received a VA orthopedic 
examination in February 1996.  The veteran complained of pain 
in the left wrist, including some popping in the joint when 
he moves it.  He stated that such problems arose during 
military service.  He denied any specific injury to the wrist 
while in military service.  Objectively, there was mild 
tenderness to palpation over the dorsum of the left wrist.  
He had normal range of motion in both hands and sensation was 
intact bilaterally.  X-rays were normal.

Following the examination, the VA examiner noted that the 
veteran sustained several fractures when he was younger, 
prior to his military service.  He further stated that the 
veteran had some left wrist pain related to such previous 
fractures.  The examiner did not believe that the left wrist 
pain was related to military service.  

In March 2003, the veteran offered testimony at a hearing 
before the undersigned.  He stated that he broke his left 
wrist prior to service, in a 1981 bicycle accident.  He added 
that he was healthy upon enlistment and that his left wrist 
injury had resolved.  He further maintained that his work 
during service aggravated his prior left wrist injury, though 
he denied specific reinjury to the wrist.  He stated that his 
current symptomatology involved pain and popping.  

Analysis

As noted above, the veteran's enlistment examination revealed 
no left wrist abnormalities.  Thus, the veteran is presumed 
to be of sound condition upon entry to active duty.  The 
Board must next consider whether the claims file contains 
clear and unmistakable evidence demonstrating that the injury 
existed prior to service and was not aggravated during active 
duty.  See 38 C.F.R. § 3.304

In the present case, the evidence of record reveals that the 
veteran injured his left wrist in a bicycle accident prior to 
service.  That incident occurred in 1981.  The record reveals 
no further complaints or treatment for a left wrist condition 
between the time of that accident and the veteran's entry 
into service in September 1989.  Given the lack of further 
treatment following the 1981 accident, and given the normal 
findings contained in the June 1989 enlistment examination, 
the Board concludes that the veteran's prior left wrist 
injury had fully resolved and that the veteran was of sound 
condition upon enlistment.  

Having determined that the veteran entered service in sound 
condition, the Board is now prepared to address his claim of 
entitlement to service connection for a left wrist condition.  
The Board has thoroughly reviewed the evidence of record and 
concludes that the criteria for a grant of service connection 
have not been met.  In fact, the Board finds that the 
evidence fails to establish the existence of a current left 
wrist disability.  While the Board acknowledges the February 
1996 VA examination report revealing left wrist pain, 
radiological evidence was normal and no diagnosis was 
rendered.  In this vein, the Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, 
there is no evidence of a current disability, and therefore 
the veteran's claim of service connection must be denied.  
See Brammer, supra.

For the foregoing reasons, the Board concludes that the 
veteran's left wrist condition was not incurred in active 
service, and that therefore an award of service connection is 
not possible here.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

IV.  Service connection for a right wrist condition.

Factual background

At his enlistment examination in June 1989, the veteran had 
no musculoskeletal abnormalities.  During service, the 
veteran made no complaints regarding his right wrist.  
Physical examinations performed in August 1994 and July 1995 
were normal.  A report of medical history dated July 1995 
noted complaints of excessive popping in the wrists, without 
pain or limitation of motion.  

Subsequent to service, the veteran received a VA orthopedic 
examination in February 1996.  The veteran denied any 
significant problems with the right wrist.  He further denied 
any specific injury to the wrist while in military service.  
He had normal range of motion in both hands and sensation was 
intact bilaterally.  X-rays were normal.

Following the examination, the VA examiner noted that the 
veteran sustained several fractures when he was younger, 
prior to his military service.  Such earlier injuries 
involved left wrist, left leg and bilateral ankles, but did 
not involve the right wrist.  The examiner did not believe 
that the veteran's wrist pain was related to military 
service.  

In March 2003, the veteran offered testimony at a hearing 
before the undersigned.  He stated that he broke his left 
wrist prior to service, in a 1981 bicycle accident.  He 
denied having injured his right wrist prior to service, and 
further denied any in-service injury to the right wrist.  He 
stated that his current symptomatology involved pain and 
popping.  

Analysis

As noted earlier, in order to be entitled to service 
connection, the medical evidence must establish the existence 
of a present disability.  Here, a VA examination report dated 
February 1996 contained normal findings concerning the right 
wrist, including x-rays.  Further, no other medical evidence 
associated with the claims folder contradicts those findings.  
Indeed, no diagnosis of a right wrist condition was rendered 
at any time during or following service.  Thus, there is no 
evidence of a current disability, and therefore the veteran's 
claim of service connection must be denied.  See Sanchez-
Benitez and Brammer, supra.

In summary, inasmuch as the veteran has no currently 
demonstrated right wrist disability, the preponderance of the 
evidence is against the veteran's claim and service 
connection for such is not warranted.  See Rabideau and 
Chelte, both supra.   See also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  Accordingly, the veteran's claim of service 
connection for a right wrist condition fails.  The benefit 
sought on appeal is denied.  

V.  Service connection, bilateral ankle condition.

Factual background

At his enlistment examination in June 1989, the veteran had 
no musculoskeletal abnormalities.  A report of medical 
history noted that he had fractured his left ankle areas and 
his right tarsals prior to service.  During service, the 
veteran made no complaints regarding his ankles.  Physical 
examinations performed in August 1994 and July 1995 were 
normal.  An August 1994 report of medical history noted that 
the veteran had broken his right foot.  A July 1995 report of 
medical history noted complaints of excessive popping in both 
ankles, without pain or limitation of motion.  

Subsequent to service, the veteran received a VA orthopedic 
examination in February 1996.  The veteran reported minimal 
pains in both ankles with prolonged ambulation or standing.  
The joints were more painful with weather changes.  The 
veteran denied any specific injury to the ankles while in 
military service.  Objectively, he had range of motion from 
90 degrees of planter flexion to 15 degrees of dorsiflexion 
bilaterally.  There was no pain with motion, though there was 
audible clicking in the joints.  There was no tenderness to 
palpation, and no erythema or swelling.  X-rays were normal.

Following the examination, the VA examiner noted that the 
veteran sustained several fractures when he was younger, 
prior to his military service.  Such earlier injuries 
involved both ankles.  The examiner did not believe that the 
veteran's bilateral ankle pain was related to military 
service.  

In March 2003, the veteran offered testimony at a hearing 
before the undersigned.  He stated that he broke his left 
ankle and his right foot in separate instances prior to 
service.  He added that he was healthy upon enlistment and 
that his bilateral ankle injuries had resolved.  He then 
contended that his bilateral ankle condition was aggravated 
by service.  The veteran speculated that having to climb the 
stairs and traverse the hard floors on the ships had a 
detrimental impact on his ankle condition.  He stated that 
his current symptomatology involved pain and popping.  

Analysis

As noted above, the veteran's enlistment examination revealed 
no ankle abnormalities.  Thus, the veteran is presumed to be 
of sound condition upon entry to active duty.  The Board must 
next consider whether the claims file contains clear and 
unmistakable evidence demonstrating that the injury existed 
prior to service and was not aggravated during active duty.  
See 38 C.F.R. § 3.304

In the present case, the evidence of record reveals that the 
veteran injured his left ankle in a bicycle accident prior to 
service.  That incident occurred in 1981.  Other evidence 
establishes a right foot injury in 1986.  The record reveals 
no further complaints or treatment regarding either ankle 
prior to the veteran's entry into service in September 1989.  
Given such lack of further treatment, and given the normal 
findings contained in the June 1989 enlistment examination, 
the Board concludes that the veteran's prior bilateral ankle 
injuries had fully resolved and that the veteran was of sound 
condition upon enlistment.  

Having determined that the veteran entered service in sound 
condition, the Board is now prepared to address his claim of 
entitlement to service connection for a bilateral ankle 
condition.  The Board has thoroughly reviewed the evidence of 
record and concludes that the criteria for a grant of service 
connection have not been met.  In fact, the Board finds that 
the evidence fails to establish the existence of a current 
bilateral ankle disability.  While the Board acknowledges the 
February 1996 VA examination report revealing bilateral ankle 
pain, radiological evidence was normal and no diagnosis was 
rendered.  In this vein, the Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez, supra.  Thus, there is no evidence of a current 
disability, and therefore the veteran's claim of service 
connection must be denied.  See Brammer, supra.


For the foregoing reasons, the Board concludes that the 
veteran's bilateral ankle condition was not incurred in 
active service, and that therefore an award of service 
connection is not possible here.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

VI.  Service connection for patellofemoral pain syndrome, 
right knee.

Factual background

At his enlistment examination in June 1989, the veteran had 
no musculoskeletal abnormalities.  A report of medical 
history did not note any prior injuries to the right knee.  
During service, in September 1991, the veteran complained of 
stiffness in his right knee, times several months.  He stated 
that the pain was worse when standing up.  The veteran denied 
a history of injury.  Objectively, crepitus was detected.  
The assessment was anterior knee pain.  

During service, the veteran received a physical examination 
in August 1994.  Findings were normal, and no right knee 
problems were indicated in the report of medical history 
completed at that time.  The veteran received his separation 
examination in July 1995, and no abnormalities were noted.  A 
report of medical history dated July 1995 noted complaints of 
excessive popping in the right knee, without pain or 
limitation of motion.  

Subsequent to service, the veteran received a VA orthopedic 
examination in February 1996.  The veteran reported minimal 
pains in the right knee with prolonged ambulation or 
standing.  The right knee was more painful with weather 
changes.  The veteran denied any specific injury to his right 
knee while in military service.  Objectively, he had range of 
motion from 0 to 140 degrees of flexion.  His right knee was 
stable to varus, valgus, anterior and posterior stress.  
There was no tenderness to palpation.  There was very minimal 
crepitus with range of motion.  There was no effusion or 
erythema.  X-rays were normal.

Following the examination, the VA concluded that the veteran 
had very mild patellofemoral pain syndrome.  The examiner did 
not believe that the veteran's right knee pain was related to 
military service.  

The veteran gave hearing testimony before the undersigned in 
March 2003.  He discussed his injuries prior to service.  He 
did not list his right knee among the joints injured before 
his enlistment to active duty.  

Analysis 

As the medical evidence of record contains a diagnosis of 
patellofemoral pain syndrome, the existence of a current 
disability is established.  
Additionally, the evidence also reveals in-service treatment 
for right knee pain and stiffness.  However, the evidence of 
record fails to establish a causal relationship between the 
veteran's current disability and his in-service knee pain. 

The claims file contains a competent opinion to the contrary.  
The VA examiner following his evaluation of the veteran in 
February 1996 offered such opinion.  The Board is persuaded 
by that finding, as it was made following physical 
examination of the veteran.  Moreover, the conclusion is 
consistent with the facts presented to the examiner, to the 
effect that the veteran did not suffer any specific injury to 
his right knee during service.  Additionally, further 
supporting the VA examiner's conclusion is the fact that the 
evidence fails to establish any continuity or chronicity of 
right knee symptomatology.  Indeed, the service medical 
records reflect only a single, isolated complaint pertaining 
to the right knee.  No further treatment was sought during or 
after service.  Finally, the Board notes that the record does 
not contain any opinion reaching a conclusion contrary to 
that of the VA examiner in February 1996.  
 
In conclusion, while the evidence establishes a current right 
knee disability, and while treatment for right knee 
symptomatology was rendered during service, the record fails 
to demonstrate a causal relationship between the two.  
Instead, the evidence contains a competent, probative opinion 
rejecting the possibility that the veteran's present 
patellofemoral pain syndrome relates to service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

VII.  Service connection, left knee condition.

Factual background

At his enlistment examination in June 1989, the veteran had 
no musculoskeletal abnormalities.  A report of medical 
history noted that he had fractured his left knee area prior 
to service.  During service, the veteran made no complaints 
regarding his left knee.  Physical examinations performed in 
August 1994 and July 1995 were normal.  Reports of medical 
history completed on those dates did not mention any left 
knee problems.  

Subsequent to service, the veteran received a VA orthopedic 
examination in February 1996.  The veteran reported pain in 
the left knee with prolonged ambulation or standing.  The 
left knee was more painful with weather changes.  The veteran 
denied any specific injury to his left knee while in military 
service.  Objectively, he had range of motion from 0 to 140 
degrees of flexion.  His left knee was stable to varus, 
valgus, anterior and posterior stress.  There was no 
tenderness to palpation.  There was very minimal crepitus 
with range of motion.  There was no effusion or erythema.  X-
rays were normal.

Following the examination, the VA concluded that the veteran 
had pain in the left leg.  The examiner did not believe that 
the veteran's left knee pain was related to military service.  

The veteran gave hearing testimony before the undersigned in 
March 2003.  He stated that he broke his left knee prior to 
service.  He added that he was healthy upon enlistment and 
that his left knee injury had resolved.  He then contended 
that his left knee condition was aggravated by service.  The 
veteran speculated that having to climb the stairs and 
traverse the hard floors on the ships had a detrimental 
impact on his left knee condition.  He stated that his 
current symptomatology involved pain and popping.  

Analysis

As noted above, the veteran's enlistment examination revealed 
no left knee abnormalities.  Thus, the veteran is presumed to 
be of sound condition upon entry to active duty.  The Board 
must next consider whether the claims file contains clear and 
unmistakable evidence demonstrating that the injury existed 
prior to service and was not aggravated during active duty.  
See 38 C.F.R. § 3.304

In the present case, the evidence of record reveals that the 
veteran injured his left knee in a bicycle accident prior to 
service.  That incident occurred in 1981.  The record reveals 
no further complaints or treatment regarding the left knee 
prior to the veteran's entry into service in September 1989.  
Given such lack of further treatment, and given the normal 
findings contained in the June 1989 enlistment examination, 
the Board concludes that the veteran's prior left knee injury 
had fully resolved and that the veteran was of sound 
condition upon enlistment.  

Having determined that the veteran entered service in sound 
condition, the Board is now prepared to address his claim of 
entitlement to service connection for a left knee condition.  
The Board has thoroughly reviewed the evidence of record and 
concludes that the criteria for a grant of service connection 
have not been met.  In fact, the Board finds that the 
evidence fails to establish the existence of a current left 
knee disability.  While the Board acknowledges the February 
1996 VA examination report revealing left knee pain, 
radiological evidence was normal and no diagnosis was 
rendered.  In this vein, the Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez, supra.  Thus, there is no evidence of a current 
disability, and therefore the veteran's claim of service 
connection must be denied.  See Brammer, supra.


For the foregoing reasons, the Board concludes that the 
veteran's left knee condition was not incurred in active 
service, and that therefore an award of service connection is 
not possible here.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for headaches is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a left wrist condition is denied.

Service connection for a right wrist condition is denied.

Service connection for a bilateral ankle condition is denied.

Service connection for patellofemoral pain syndrome, right 
knee, is denied.

Service connection for a left knee condition is denied.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Charles v. Principi, 16 Vet. App. 370 
(2002).

The Board has reviewed the claims file and finds that further 
development is required in order to comply with the VCAA.  
Initially, the Board finds that, with respect to the 
veteran's claims of entitlement to service connection for a 
low back condition and for a skin condition, VA examinations 
are necessary under 38 C.F.R. § 3.159(c)(4).  Here, the 
evidence reveals diagnosis of low back and skin disabilities 
upon VA examination shortly after service.  The evidence also 
reveals in-service treatment for each of those disabilities.  
Moreover, the proximity in time between in-service and post-
service treatment in each case suggests that the current 
disabilities are causally related to active duty.  While the 
veteran was afforded a VA examination for his low back and 
skin disabilities in February 1996, the examiners at that 
time neglected to comment on the etiology of his conditions.  
As such opinions are vital to the success of his claims, new 
examinations are in order here.

A review of the claims file also reveals that there may be 
outstanding evidence with respect to the veteran's claim of 
entitlement to service connection for a psychiatric 
condition, to include post traumatic stress disorder (PTSD).  
Specifically, the veteran testified that he was seen by a 
private psychiatrist while incarcerated at a Federal 
Correctional Institution in South Carolina between October 
1998 and September 2000.  Such records are not affiliated 
with the claims file, and there is no indication that a 
search was conducted for such documents.  

Finally, with respect to the veteran's psychiatric claim, he 
identified the date of an alleged stressor event, the sinking 
of the ferry U.S.S. Saratoga, as occurring on December 23, 
1990.  The Board's research on the Internet confirms this 
event occurred.  It appears from the veteran's service 
medical records that he was, indeed, stationed on the U.S.S. 
Saratoga on that date, but that should be confirmed by 
obtaining his service medical records.  Also, VA examination 
in February 1996 yielded diagnosis of anxiety neurosis with 
mild depression based on the veteran's report of his in-
service experiences.  The examiner did not, however, 
explicitly state whether this condition was related to the 
veteran's military service, which is especially important in 
light of the fact that it was diagnosed within a year of his 
separation from service (even though not a presumptive 
condition).  Therefore, further examination is needed.

Under the circumstances, these claims are REMANDED for the 
following:

1.  If necessary, ask the veteran to 
complete a release form authorizing VA to 
request his treatment records from the 
Estell Federal Correctional Institution.  
Once any necessary authorization has been 
obtained, an attempt should be made to 
procure any such records identified.  Any 
negative search should be clearly 
documented in the claims folder.

2.  Obtain the veteran's personnel 
records from the National Personnel 
Records Center (NPRC), or any other 
appropriate agency.

3.  After obtaining the above-identified 
records, schedule the veteran for VA 
orthopedic, dermatological and 
psychiatric examinations.  The examiner 
should identify any current back, skin 
and psychiatric disabilities and should 
state whether it is at least as likely as 
not that such disabilities were incurred 
during active service.  With respect to 
the claimed psychiatric disorder(s), the 
examiner is informed that the incident 
concerning the U.S.S. Saratoga did, in 
fact, occur (approximately December 23, 
1990, a ferry boat sank off the coast of 
Israel, killing 21 members of the 
Saratoga), although the veteran did not 
witness the incident.  See in-service 
diagnosis in 1994 of personality disorder 
with antisocial and narcissistic 
features.  The examiners should support 
the conclusions with a sound rationale 
based upon the evidence of record.

4.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and afforded the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
indicated.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  The veteran's 
cooperation in the RO's efforts is both critical and 
appreciated.  However, the veteran is further advised that 
his failure to report for any scheduled examinations without 
good cause may result in a claim being considered on the 
evidence now of record or denied.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



